United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.H., Appellant
and
U.S. POSTAL SERVICE, EMBARCADERO
POSTAL CENTER, San Francisco, CA,
Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-495
Issued: May 13, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On January 6, 2015 appellant, through counsel, filed a timely appeal from a December 9,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP) finding that
appellant had not established periods of total disability beginning November 4, 2013. The Board
docketed the appeal as No. 15-495.
The record before the Board indicates that appellant has three accepted employment
injuries. In claim number xxxxxx670, appellant, on May 22, 2008, in her capacity as a mail
handler, injured her back when opening an overhead mail container. OWCP accepted her claim
for sprain of lumbosacral joint. In claim number xxxxxx781, appellant, on September 15, 2004,
fell back injuring her right hand and back while attempting to unload a mail cage from a truck.
OWCP accepted the claim for lumbar and neck sprain and contusion of the right hand. It
combined claim numbers xxxxxx781 and xxxxxx670, which are both currently before the Board,
with the latter as the master file.1
1

By decision dated July 18, 2012 under claim number xxxxxx670, the Board reversed a December 7, 2011
OWCP merit decision, finding that OWCP failed to meet its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 3, 2011 due to an unresolved conflict in medical evidence. Docket
No. 12-609 (issued July 18, 2012).

Appellant also had an accepted claim for a bilateral foot condition, claim number
xxxxxx649, which is not currently available for review by the Board. The record indicates that
appellant was performing light-duty work until November 3, 2013 in accordance with her
restrictions under claim number xxxxxxx649. Appellant then stopped work on November 4,
2013 and has not returned. OWCP denied appellant’s claim for periods of disability beginning
November 4, 2013 in its December 9, 2014 decision currently before the Board.
OWCP’s decision dated June 9, 2014 and the medical evidence in the record address
appellant’s disability for work due to both her back injuries and her foot conditions accepted in
claim number xxxxxx649. While OWCP stated that it was not making a finding of fact with
respect to claim number xxxxxx649 in the December 9, 2004 decision, in the June 9, 2014
decision, OWCP stated that appellant’s physicians failed to reference which of her work duties
under claim number xxxxxx649, caused her ongoing disability. Appellant’s attending physician,
Dr. Michael E. Hebrard, a Board-certified physiatrist, has opined that appellant’s foot conditions
resulted in consequential injuries to her spine and resulted in her alleged periods of total
disability. OWCP included a description of the accepted conditions of her foot injury in the
statement of accepted facts when referring her claim for a second opinion evaluation by
Dr. Mohinder Nijjar, a Board-certified orthopedic surgeon, and he addressed this claim in his
report.
The Board, having reviewed the case record, finds that the case is not in posture for
decision. The Board finds that the factual and medical issues regarding appellant’s current
claims for disability are intertwined such that all three OWCP claims must be combined2 and a
de novo decision issued regarding whether her claims for disability beginning November 4, 2013
and continuing are employment related.

2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8
(February 2000).

2

IT IS HEREBY ORDERED THAT the December 9, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: May 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

